DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous claim rejections made under 35 U.S.C. 112 (d) as indicated in the Office action dated September 29, 2021 are withdrawn in view of applicant’s amendment made to claims 46 and 48. 
The previous claim rejection made under 35 U.S.C. 102 (a)(1) and (a)(2) or 103 over Leathers et al. (US 4806263) as evidenced by Gori et al. (US 20170107457 A1) is maintained for reasons of record. 
The previous claim rejection made under 35 U.S.C. 102(a)(1) and (a)(2) or 103 over Curry et al. (US 20100323037 A1) as evidenced by Gori et al. is maintained for reasons of record.  
The previous claim rejection made under 35 U.S.C. 103 over Sakamono (WO 2006018917 A1) in view of Leathers is maintained for reasons of record.  


Claims 28, 29, 40, 41 and 46-48 are examined on the merits. 
Claims 55-60 are withdrawn from consideration. 




Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 29, 40, 41 and 48 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 over Leathers et al. (US 4806263, published on February 21, 1989) (“Leathers” hereunder) as evidenced by Gori et al. (US 20170107457 A1, published on November 20, 2018) (“Gori” hereunder). 
For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language."). 
It is also noted that the scope of the present method is open to including contacting the biofilm with other compositions or any other method step known to remove or inhibit growth of biofilm.   

	Amended claim 28 requires a method of “inhibiting growth of biofilm, wherein the method comprises contacting the biofilm with a composition consisting essentially of an amount of a single compound of Formula II or a salt thereof effective to inhibit the growth of the biofilm” wherein the elected species of Formula II is sodium 2-ethylhexyl sulfate.  The scope of the method of “inhibiting growth of biofilm” includes cleaning and removing biofilm and inhibiting the regrowth of biofilm.  Furthermore, the scope of the present method is open to including contacting the biofilm with other compositions or any other method step known to remove or inhibit growth of biofilm.   
Leathers disclose a method of cleaning hard surfaces and killing and inhibiting and inhibiting the regrowth of fungi and algae thereon; the method comprises contacting the surface with a composition comprising sodium 2-ethylhexyl sulfate, which is the compound corresponding to the elected species.  See Example 4, a fungicidal detergent comprising the compound in the amount of 0.4 % by weight of the total amount of the composition.  See instant claims 28, 29 and 40.  
It is viewed that the practicing the Leather method inherently cleans and removes fungal or algal biofilm, as microorganisms generally form biofilm.  See Gori, [0003-0004] (microorganism generally live attached to surfaces in many natural, industrial, and medical environments, encapsulated by extracellular substances including biopolymers and macromolecules. The resulting layer of slime encapsulated microorganism is termed a biofilm).  In this case, the present claims encompass the prior art method of using the same composition comprising the elected species and cleaning hard surfaces.  Since the claims recites using the old composition of comprising sodium 2-ethylhexyl sulfate, the result of inhibiting the growth of biofilm must occur each and every time the prior art method is practiced. 
Alternatively, since fungus and/or algae can be in the form of biofilm, one of ordinary skill in the art would have been obviously motivated to use the prior art method to remove fungal or algal biofilm and clean the surface which has been affected by the microorganisms with a reasonable expectation of success.  
	Regarding claim 41, Leather teaches the solid surfaces for cleaning includes indoor surfaces, particularly bathtub and tiles which are exposed to water.  See col. 3, lines 60-63. 
	Regarding claim 48, Leather teaches that the composition contains fungicides, algicides or mixture; the composition is in the form of detergent or fungicide/algicide. 

Claims 28, 29, 40, 41 and 48 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by, or, in the alternative, under 35 U.S.C. 103 over Curry et al. (US 20100323037 A1, published December 23, 2010) (“Curry” hereunder) as evidenced by Gori et al. (US 20170107457 A1, published on November 20, 2018) (“Gori” hereunder). 

	For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.  
It is also noted that the scope of the present method is open to including contacting the biofilm with other compositions or any other method step known to remove or inhibit growth of biofilm.   

Curry discloses a method of killing or inhibiting microorganisms or pathogens of a surface, wherein the method comprises contacting the surface with a composition comprising anionic surfactants.  Sodium ethylhexyl sulfate is disclosed in [0023].  See instant claims 28, 29, 40.  The amount of the surfactant is at least about 4 wt %.  See [0007].  
Curry states, “[t]he increased used of antimicrobial agents has resulted in numerous pathogenic microorganisms developing new strains that are resistant to many of the commonly used antibacterial agents.” See [0003].  The reference specifically teaches that the disclosed method is effective against killing or inhibiting microorganisms that are known to be multi-drug resistant.  See [0004, 0070-0071].  
It is viewed that the practicing the Curry method inherently contacts biofilm and inhibits the growth thereof, as microorganisms generally form biofilm.  See Gori, [0003-0004] (microorganism generally live attached to surfaces in many natural, industrial, and medical environments, encapsulated by extracellular substances including biopolymers and macromolecules. The resulting layer of slime encapsulated microorganism is termed a biofilm).  Thus there is no patentable distinction seen in the prior art method of killing and inhibiting microorganism and the presently claimed method of inhibiting biofilm. 
Alternatively, since microorganisms can be in the form of biofilm, one of ordinary skill in the art would have been obviously motivated to use the prior art method to remove fungal or algal biofilm and clean the surface which has been affected by the microorganisms with a reasonable expectation of success.  
Regarding claim 41, the surface to be treated in the Curry invention includes the surface of a plant or human skin, on a residential, commercial or industrial surface such as a food preparation or food storage surface.  See [0046, 0049]. 
Regarding claim 48, Curry teach to further incorporate to the composition additional actives such as skin care agents; the composition can be in the form of skin care products, residential/commercial/industrial sanitizer, etc.  See [0008-0009].  

Claims 28, 29, 40, 41 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamono (WO 2006018917 A1, published on February 23, 2006) in view of Leathers. 
	For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.  
Furthermore, the scope of the present method is open to including contacting the biofilm with other compositions or any other method step known to remove or inhibit growth of biofilm.   
Regarding claims 46-47, Sakamono teaches that antifouling coating composition for toilet, the composition comprising detergents such as sulfate ester surfactant and additives (e.g., pigments and fragrance).  See translation, [0021, 0026-0027].  
In this case, the surface/substrate which requires the Sakamono antifouling treatment inherently has biofouling or biofilm formed thereon.  Thus using the Sakamono method inherently contacts biofilm.  
Sakamono fails to specifically disclose sodium 2-ethylhexyl sulfate of claims 28 and 29. 
	Leathers disclose a method of cleaning hard surfaces and inhibiting the growth of fungi and algae thereon; the method comprises contacting the surface with a composition comprising sodium 2-ethylhexyl sulfate.  
	Given the teachings of Sakamono to include a detersive surfactant in the antifouling composition, the skilled artisan would have been obviously motivated to look for prior art such as Leathers for suitable surfactants and used the disclosed surfactants such as sodium 2-ethylhexyl sulfate, before the time of filing of the present application.  The skilled artisan would have been motivated to do so with a reasonable expectation of success, as 1) Sakamono and Leathers teach cleaning compositions surfaces exposed water for indoor use; 2) Leathers teaches sodium s-ethylhexyl sulfate for such use, and 3) Sakamono teaches that the suitable detergents include alkyl sulfate.  
	Regarding claim 48, Sakamoto further teaches that bactericides or detergents can be added in the composition; the reference further teaches that the composition can be used as an antifouling detergent.  See Example.  

Response to Arguments
Applicant's arguments filed on March 25, 2022 have been fully considered but they are not persuasive.  
Applicant argues that sodium 2-ethylhexyl sulfate in Leathers is only used as a surfactant “for altering the interfacial effects at the various phase boundaries within the system”.  In response, examiner respectfully points out that the reference in fact teaches in col. 3, line 29 -43:
It will be appreciated that while all detergents are surface active, not all surface active agents are detergents. Generally, the detergent is present in the composition at a level of at least about 1.0 percent, by weight, of the composition, preferably from about 1.0 percent to 6.0 percent, by weight, of the composition. The primary alcohol ethoxylates and ethoxylated alkyl phenols mentioned above act as detergents in a composition of the invention. Other detergents can be included in the composition of the invention, including alkali salts such as sodium metasilicate, sodium silicate, trisodium phosphate, sodium sesquacarbonate, sodium orthosilicate, soaps such as sodium lauryl sulfate and surfactants which also act as detergents in the composition such as sodium 2-ethylhexyl sulfate.

Applicant also argues that Curry teaches using more than one organosulfurous compounds for killing or inhibiting microorganisms or pathogens.  Applicant argues that “the addition of a second active compound to the composition can affect the preparation of the composition”  However, the present invention appears to be using sodium 2-ethylhexyl sulfate as the sole active agent without the other active agents in prior art, rather than how to prepare the composition. 
As indicated in the rejection, applicant bears the burden of showing that the scope of the present claims is limited to only those steps that do not materially affect the basic and novel characteristics.”  MPEP 21111.03, III states, “[i]f an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of”, applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989).  In In re Herz, “[p]rior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid ‘consisting essentially of’ certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.).  See 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) 
In this case, there seems to be no evidence that the presence of 3-iodo-2-propynyl butyl carbamate or additional organosulfurous would “materially affect the basic and novel characteristic of the claimed invention” in the method of inhibiting growth of biofilm.  In other word, there is no evidence that using sodium 2-ethylhexyl sulfate without the other active agents in prior art produces the same or better results than the prior art methods.  
                                                                                                                                                                                          

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617